Title: To George Washington from John Pray, 27 June 1781
From: Pray, John
To: Washington, George


                        
                            Dear Sir
                            Nyack June 27th 1781
                        
                        The inclos’d are three York Papers which I got this day. The persons who furnish me with papers, are very
                            desirous of haveing some of our papers, I have not got it in my power to furnish them with any,
                            except there could be some sent by the bearer, when I expect to get sum more, which I shall forward
                            to your Excellency with such intelgenc as lays in my Power to git, I have not been able to Collect
                            any lately, have hither too Sent all papers & intiligence to the Commanding Officer at West point
                            agreable to this Order, but in future shall forward all such to your Excellency.
                        If Your Excellency should think it Convenient at this time to Relieve the men in the block house at Dobbs
                            Ferry, shall be very Glad, for they are very uneasy, as they are very much Confind, three of which has lately Deserted,
                            one of which was a deserter (or Prisoner of war) from the Enemy. I have made repeated application to the Commanding Officer
                            at West point for a Reliefe for them but none yet came.
                        There is but one ship in the N River as yet which lays against Kings Bridge. Am with
                            every Sentiment of Respect and Esteam Your Excellencys most Obedient and Very Humble Servant
                        
                            Jno. Pray Capt.
                        
                    